 1
 2                                                                           FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                   Dec 02, 2019
 4                                                                      SEAN F. MCAVOY, CLERK


 5
 6                        UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 JUSTIN M. SCHMIDT,                              4:19-cv-05172-SAB
10                        Petitioner,
11        v.                                       ORDER DISMISSING HABEAS
12                                                 CORPUS ACTION WITHOUT
13 COMMANDER CROSKREY,                             PREJUDICE
14                       Respondent.
15
16
17        Before the Court is Petitioner’s First Amended Petition, ECF No. 6. By
18 Order filed August 9, 2019, the Court directed Petitioner, a pretrial detainee at the
19 Benton County Jail, to amend his pro se Petition for a Writ of Habeas Corpus
20 under 28 U.S.C. § 2241 to show that he has exhausted his state court remedies
21 regarding excessive bail. ECF No. 5. Petitioner is proceeding in forma pauperis;
22 Respondent has not been served.
23        Reviewing the amended petition and attached documents in the light most
24 favorable to Mr. Schmidt, it plainly appears that he did not properly exhaust his
25 available state court remedies. ECF No. 6 at 6. Therefore, the petition will be
26 dismissed. See Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003); Vang v.
27 Nevada, 329 F.3d 1069, 1075 (9th Cir. 2003).
28
     ORDER DISMISSING HABEAS CORPUS ACTION WITHOUT PREJUDICE --
     1
 1        The Court notes that Petitioner’s assertions in ground two, that he has been
 2 subjected to pretrial incarceration without presentment or indictment and that it is
 3 improper for prosecutors to choose “information,” are meritless. The United States
 4 Supreme Court stated long ago: “Prosecution by information instead of by
 5 indictment is provided for by the laws of Washington. This is not a violation of the
 6 Federal Constitution.” See Gaines v. Washington, 277 U.S. 81, 86 (1928). There is
 7 simply no federal constitutional violation when a prosecuting attorney’s criminal
 8 information is substituted for the grand jury’s indictment. See Hurtado v.
 9 California, 110 U.S. 516 (1884) (rejecting the claim that an indictment is essential
10 to due process of law and that a state violates the Fourteenth Amendment by
11 prosecuting a defendant with a criminal information). Consequently, Petitioner’s
12 assertions to the contrary are legally frivolous.
13        Petitioner has presented no basis for this Court’s intervention in pending
14 state court proceedings. Perez v. Ledesma, 401 U.S. 82, 85 (1971). Therefore, IT
15 IS HEREBY ORDERED that this action is DISMISSED WITHOUT
16 PREJUDICE for failure to exhaust state court remedies.
17 //
18 //
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
     ORDER DISMISSING HABEAS CORPUS ACTION WITHOUT PREJUDICE --
     2
1        IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,
2 enter judgment, provide copies to Petitioner, and close the file. The Court certifies
3 that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be
4 taken in good faith and there is no basis upon which to issue a certificate of
5 appealability. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of
6 appealability is therefore DENIED.
7        DATED this 2nd day of December 2019.
8
9
10
11
12
13                                     Stanley A. Bastian
14
                                    United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER DISMISSING HABEAS CORPUS ACTION WITHOUT PREJUDICE --
     3
